DETAILED ACTION
This Office Action is in response to the application filed on May 5, 2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin Lee on September 10 2021. 
The application has been amended as follows:
In the claims
Claim 1 line 4, " by a base station” has been changed to – from a base station--
Claim 15 line 3, " a Radio frequency (RF) unit” has been changed to –a transceiver—
Claim 15 line 5, " the RF unit” has been changed to –the transceiver—
Claim 15 line 8, " by a base station” has been changed to –from a base station--

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest performing repetition transmission of the wireless signal based on the redundancy version sequence on the remaining resources except for at least one particular resource among the multiple resources, and performing repetition transmission of the wireless signal on the at least one particular resource based on a redundancy version value pre-configured for the at least one particular resource, as recited in independent claims 1, 9 and 15.



The analogous prior art reference of record, Cao et al. (US Publication 2018/0123765), discloses a grant-free uplink transmission is an uplink transmission sent from a user equipment (UE) to a base station that does not need a dynamic and explicit scheduling grant from the base station. Performing hybrid automatic repeat request (HARQ) for grant-free uplink transmissions and signaling relating to the ACK/NACK for the HARQ, as well as signaling relating to configuring the UE for grant-free uplink transmission.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472     

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472